     Case 2:20-cv-06104-RGK-RAO Document 15 Filed 08/19/20 Page 1 of 2 Page ID #:52



 1

 2

 3

 4                                                              JS-6
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12    Brenda Core,                             Case No.: 2:20-cv-06104-RGK-RAO
13                Plaintiff,                   Hon. R. Gary Klausner
14        v.                                   [PROPOSED] ORDER FOR DISMISSAL
                                               WITH PREJUDICE
15    John Jarrous, an Individual; Amal
      Jarrous, an Individual; and Does 1-10,
16                                             Action Filed: April 7, 2020
                                 Defendants.   Trial Date: Not on Calendar
17

18

19

20

21

22

23

24

25

26

27

28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-06104-RGK-RAO Document 15 Filed 08/19/20 Page 2 of 2 Page ID #:53



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:

 4          Plaintiff Brenda Core’s (“Plaintiff”) action against Defendants John Jarrous, and
 5    Amal Jarrous (“Defendants”) is dismissed with prejudice. Each party will be responsible
 6    for their own fees and costs.
 7
            IT IS SO ORDERED.
 8

 9

10

11
      Dated: August 19, 2020
12                                                       Hon. R. Gary Klausner
                                                         United States District Judge
13                                                       Central District of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
